Name: 2011/287/EU: Council Decision of 13Ã May 2011 establishing the position to be taken by the European Union within the General Council of the World Trade Organization on the accession of the Republic of Vanuatu to the World Trade Organization
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  world organisations;  European construction
 Date Published: 2011-05-19

 19.5.2011 EN Official Journal of the European Union L 132/14 COUNCIL DECISION of 13 May 2011 establishing the position to be taken by the European Union within the General Council of the World Trade Organization on the accession of the Republic of Vanuatu to the World Trade Organization (2011/287/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and Article 207, in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 7 July 1995 the Government of the Republic of Vanuatu applied for accession to the Agreement establishing the World Trade Organization (WTO), pursuant to Article XII of that Agreement. (2) A Working Party on Vanuatus accession was established on 11 July 1995 in order to reach agreement on terms of accession acceptable to the Republic of Vanuatu and all WTO Members. (3) The Commission, on behalf of the Union, negotiated a comprehensive series of market opening commitments on the part of the Republic of Vanuatu which are of particular importance to the Union. (4) These commitments are now embodied in the Protocol of Accession of the Republic of Vanuatu to the WTO. (5) Accession to the WTO is expected to make a positive and lasting contribution to the process of economic reform and sustainable development in the Republic of Vanuatu. (6) The Protocol of Accession should therefore be approved. (7) Article XII of the Agreement establishing the WTO provides that the terms of accession are to be agreed between the acceding Member and the WTO, and that the Ministerial Conference of the WTO approves the terms of accession on the WTO side. Article IV.2 of the Agreement establishing the WTO provides that in the intervals between meetings of the Ministerial Conference, its functions shall be conducted by the General Council. (8) Accordingly, it is necessary to establish the position to be taken by the Union within the General Council, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the General Council of the WTO on the accession of the Republic of Vanuatu to the WTO, is to approve the accession. Article 2 This decision shall enter into force on the day of its adoption. Done at Brussels, 13 May 2011. For the Council The President MARTONYI J.